IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41152
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FELIPE RIOS-MENDOZA,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-00-CR-528-1
                       --------------------
                          April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Felipe Rios-Mendoza appeals his guilty-plea conviction for

illegal reentry following deportation, a violation of 8 U.S.C.

§ 1326.   Rios-Mendoza argues that 1) his 1998 removal was simply

a reinstatement of his 1967 deportation, thereby relieving Rios-

Mendoza of 8 U.S.C. § 1326(b)(2)’s penalty enhancement, and

2) the superseding indictment against Rios-Mendoza was defective

because it failed to allege general intent.   Rios-Mendoza’s

claims are foreclosed by this court’s precedent.   See United



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-41152
                               -2-

States v. Nava-Perez, 242 F.3d 277, 279 (5th Cir. 2001); United

States v. Guzman-Ocampo, 236 F.3d 233, 237 (5th Cir. 2000).

Accordingly, Rios-Mendoza’s conviction and sentence are AFFIRMED.

     AFFIRMED.